Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 1 of 6
                                       Page i of 6




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT    SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      7



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000178
     Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 2 of 6
                                    Page 2 of 6



           (CALL   INITIATION NOT     TRANSCRIBED)


           UNIDENTIFIED   SPEAKER:      Hello?


           MR.   VELETANLIC:   Hey.     I’m next     (Inaudible).


           UNIDENTIFIED   SPEAKER:      Okay.


           HR. VELETANLIC:     And hey, just a quick question.

     (Inaudible) have a chance to look at that -- look at that

     info -- my book info?

           UNIDENTIFIED SPEAKER:        I -- I have not yet today.

           MR. VELETANLIC:     Okay.

i0         UNIDENTIFIED SPEAKER:        Haven’t       haven’t had a -- a

ii   chance to.

12         MR. VELETANLIC:     Okay.     Is there -- is there a way you

13   might be able to do it before like nine?             Just curious.

14         UNIDENTIFIED SPEAKER:        Oh, um, I don’t know if I can -

15

16         MR. VELETANLIC:     I can still call, but you know.            I --

17   I know you got your hands full.

18         UNIDENTIFIED SPEAKER:        Oh,

19         MR. VELETANLIC:     But you know, I was just curious.

2o   It’s kind of time sensitive.         I’d love to start writing it.

21         UNIDENTIFIED SPEAKER:        Okay.     Um, I don’t know if I

22   can

23         HR. VELETANLIC:     Um, how about this -- okay, go ahead.

24         UNIDENTIFIED SPEAKER:        Go ahead.

25         MR. VELETANLIC:     I can          I can try to call you and be
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                 000179
     Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 3 of 6
                                   Page 3 of 6



     like, okay, you know, if you had a chance, if you got me

     anything, especially, the -- you know, there -- there’s a

     house in Everett there by the water.          And, uh --

           UNIDENTIFIED SPEAKER:       Okay.

           MR. VELETANLIC:    -- um, it’s -- you know what I mean?

     Or you think you can probably get it for sure, sure

     tomorrow?

           UNIDENTIFIED SPEAKER:       Yeah.     I -- I think I know --

     I’m pretty sure I know what you’re talking about.           I’ve

i0   looked at it before, but I’ll double check.

ii         MR. VELETANLIC:    Okay.

12         UNIDENTIFIED SPEAKER:       Should be from like, uh          like

13   the ’80s, it’s kind of in that area?

14         MR. VELETANLIC:    Where?

15         UNIDENTIFIED SPEAKER:       Like built in like the ’80s

16   kind of place.

17         MR. VELETA_NLIC:   Uh, it’s like you take --

18         UNIDENTIFIED SPEAKER:       Something like that.

19         MR. VELETANLIC:    -- you take the 41st, and you go to

2o   the     and you go up over the hill to that park.

21         UNIDENTIFIED SPEAKER:       Uh huh.

22         MR. VELETANLIC:    And then -- and then it’s pretty much

23   like a mile down.     As soon as it starts to drop          drop,

24   it’s like right there on the water.

25         UNIDENTIFIED SPEAKER:       Yeah.     I think I know the
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000180
     Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 4 of 6
                                   Page 4 of 6



     place.

             HR. VELETANLIC:   Yeah, it’s like -- it’s sold -- it

     sold for $1.2 mil like two years ago.

             UNIDENTIFIED SPEAKER:     Oh.     Okay.

             MR. VELETANLIC:   Yeah.    That’s what he said, but --

             UNIDENTIFIED SPEAKER:     Um, then that --

             MR. VELETANLIC:   -- likely (Inaudible) because it was

     pretty big.

             UNIDENTIFIED SPEAKER:           that might -- that might not

i0   be the place that I’m thinking of then.

ii           MR. VELETANLIC:   But if you can’t --

12           UNIDENTIFIED SPEAKER:     I’ll look.

13           MR. VELETANLIC:   -- find all the addresses.        All the

14   addresses.     Urn, I mean, it’s -- it’s kind of really

15   important because I got to start writing.            And -- and --

16   and as soon as -- you know, like around here, as soon as

17   you say you’ll start writing, it’s kind of like you got to

18   start.     You know what I mean?

19           UNIDENTIFIED SPEAKER:     Okay.

2o           MR. VELETANLIC:   Like -- like everybody’s -- everybody

21   wants -- you know, like everybody takes your word for it.

22           UNIDENTIFIED SPEAKER:     Oh, yeah.

23           MR. VELETANLIC:   I know -- I know you got your hands

24   full.     But -- but yeah.   I mean, if           if you can maybe do

25   like a ten minute check, you know, I can -- I can try to
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                             000181
     Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 5 of 6
                                   Page 5 of 6



     call you before nine and then continue tomorrow good, you

     know.

             UNIDENTIFIED SPEAKER:     Uh huh.   Okay.

             MR. VELETANLIC:   Just -- just so I have something.

             UNIDENTIFIED SPEAKER:     Okay.

             MR. VELETANLIC:   Yeah.    So how about that?    I’ ii call

     you at -- I’ll call you at nine and I’ll definitely not

     call you near -- near black (Inaudible).

             UNIDENTIFIED SPEAKER:     Okay.

i0           MR. VELETANLIC:   Yeah.

ii           UNIDENTIFIED SPEAKER:     All right.

12           MR. VELETANLIC:   Okay, all right.

13           UNIDENTIFIED SPEAKER:     Sounds good.

14           MR. VELETANLIC:   Bye.    Bye.

15           UNIDENTIFIED SPEAKER:     Bye.

16           (END OF RECORDING)

17

18

19

2o

21

22

23

24

25
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                           000182
Case 2:18-cr-00162-JLR Document 168-6 Filed 10/28/19 Page 6 of 6
                             Page 6 of 6



                      CERTIFICATE

STATE OF WASHINGTON )
                       )   SS.
County of PIERCE       )

     I, the undersigned, do hereby certify:

     That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

     That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSAs

Thomas Woods and Matthew Diggs for filing.

     IN WITNESS WHEREOF, this 18th Day of June, 2019.



                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                   000183
